DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 1-13 recite a system comprising an account database, authentication interface and account merger, all of which may be interpreted as components implemented by software only. Therefore, applicant is advised to positively recite hardware component(s) for the system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 13, 14, 16, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fay et al. U.S. Pat. No. 9491164 (hereinafter Fay) in view of Rege et al. U.S. Pub. No. 20180218069 (hereinafter Rege).

As per claim 1 and 14, Fay discloses a system comprising: 
an account database containing for each of a plurality of accounts a user id and hashed password (Fay: figure 3: user ID with hashed passwords);
an authentication interface for receiving a plaintext password and user ID to access a first account of said plurality of accounts associated with the user ID, and for determining a first hashed password computed from the plaintext password and a first hashing function, and allowing access to the first account if the user ID and the first hashed password matches a stored user ID and hashed password for the first account (Fay: column 9 lines 19-50: receive user ID and password to authenticate user after hashing the password);
Fay does not explicitly disclose an account merger that determines a second hashed info computed from the plaintext password and a second hashing function associated with a second account having the same user ID as said first account and merges the first and second accounts into a merged account if the user ID and second hashed information matches a stored user ID and hashed information for the second account. However, Rege discloses merging user records stored in a database based on hashed values to identify records belonging to the same user (Rege: Figures 11B-11D: merging user account records based on user ID and hashed values, especially when the same hash function is applied to records containing same information; [0283]-[0285]: using different hash functions to determine whether the hashed value matches another record based on the same user information). It would have been obvious to one having ordinary skill in the art to merge user records of the same user based on hash functions because they are analogous art involving databases containing hashed user records. The motivation to combine would be to deduplicate or consolidate user records in the system for more efficient retrieval.

As per claims 3, 4, 16 and 17, Fay as modified further discloses wherein the first and second hash functions are the same (Rege: Figures 11B-11D: merging user account records based on user ID and hashed values, especially when the same hash function is applied to records containing same information; [0283]-[0285]: using different hash functions to determine whether the hashed value matches another record based on the same user information). Same rationale applies here as above in rejecting claim 1.

As per claim 13 and 26, Fay as modified does not explicitly disclose wherein each account is associated with a particular store on e-commerce platform. However, registering account for various purposes is well known in the art.

Claims 6, 7, 19 and 20 aree rejected under 35 U.S.C. 103 as being unpatentable over Fay in view of Rege and further in view of Traasdahl et al. U.S. Pub. No. 20130124309.

As per claim 6, 7, 19 and 20, Fay as modified further discloses wherein merging the first and second account comprises for each account feature for which there is a first value for the first account and a second different value for the second account, using the first value or the second value in the merged account after prompting user input. However, Traasdahl discloses that limitation (Traasdahl: column 1 line 32 – column 2 line 30:  merging account information owned by same account owner from different servers and prompt user for input regarding data to be retained). It would have been obvious to one having ordinary skill in the art to prompt user input during database merge operation because they are analogous art involving managing user records from different sources. The motivation to combine would be to allow user to set preference with regard to account data.                                                                                                                                                                                                      
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeSanti et al. U.S. Pat. No. 9022869 discloses system for merging user accounts.
Rabbani et al. U.S. Pat. No. 11093462 discloses method for identifying account duplication in data management systems.
Mossler et al. U.S. Pub. No. 20210201279 discloses legal name updating across accounts by identifying user accounts sharing same identifier.
Resheff et al. U.S. Pub. No. 20210027365 discloses method for using test deposits to detect unlisted accounts associated with users of a a data management system.
Dikhit et al. U.S. Pub. No. 20210219094 discloses hybrid identity as a service for decentralized browser based wallets.
Guionneau et al. U.S. Pub. No. 20200104475 discloses method for authenticating a user by user identifier and associated graphical password.
Circosta et al. U.S. Pub. No. 20190372961 discloses conversation merging for electronic device.
Volvovski et al. U.S. Pub. No. 20190004727 discloses using a namespace to augment de-duplication.
Kim et al. U.S. Pub. No. 20180367495 discloses method to converge across fragmented messaging services based on discussion topics.
Caldwell U.S. Pub. No. 20180225750 discloses switching between data aggregator services by matching and merging user accounts.
Raman et al. U.S. Pub. No. 20180081960 method for identifying multiple devices belonging to a single user by merging deterministic and probabilistic data to generate across device data structure.
Ostler et al. U.S. Pub. No. 20160034550 discloses method for enterprise data management.
Xu U.S. Pub. No. 20160035044 discloses account processing method.
Taylor et al. U.S. Pub. No. 20150262199 discloses cross-domain identity service.
DeSanti et al. U.S. Pat. No. 9022869 discloses system for merging user accounts.
	Abrahami et al. U.S. Pub. No. 20150089354 discloses third party application activity data collection.
	Postrel U.S. Pub. No. 20120004973 discloses reward exchange system with automatic login and registration.
	Ukuda U.S. Pub. No. 20110204138 discloses bank account consolidated management system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431